        Case 5:20-mj-00029-JLT Document 6 Filed 09/08/20 Page 1 of 2


1
2
3
4
5
6
7
8                                   UNITED STATES DISTRICT COURT
9                                   EASTERN DISTRICT OF CALIFORNIA
10
11    UNITED STATES OF AMERICA,                 )      Case No: 5:20-MJ-00029 JLT
                                                )
12                    Plaintiff,                )      ORDER APPOINTING COUNSEL
                                                )
13            vs.                               )
                                                )
14    VICTOR ROMERO GALVAN,                     )
                                                )
15                    Defendant.                )
                                                )
16
17           The defendant has attested to his financial inability to employ counsel and wishes the

18   Court to appoint counsel to represent him. Therefore, in the interests of justice and according to

19   Sixth Amendment to the United States Constitution and 18 U.S.C. § 3006A, the Court

20   ORDERS:

21           1.      Monica Bermudez is APPOINTED to represent the above defendant in this case

22   effective nunc pro tunc to September 2, 2020. This appointment shall remain in effect until

23   further order of this court.

24
     IT IS SO ORDERED.
25
         Dated:     September 8, 2020                          /s/ Jennifer L. Thurston
26
                                                       UNITED STATES MAGISTRATE JUDGE
27
28
     Case 5:20-mj-00029-JLT Document 6 Filed 09/08/20 Page 2 of 2


1
2
3
4
5
6
7
8
9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
